Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Sasaki et al. (US 2011/0095289 A1).
Regarding independent claim 26: Yamazaki teaches (e.g., Figs. 15-19) an integrated circuit device structure comprising: 
a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1) comprising a source region ([0184]: 117a) and a drain region ([0184]: 117b) with a channel region therebetween ([0186]: channel 119 between the source and drain); 
a first dielectric layer ([0256]: 105b) over the first transistor; 
a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) comprising a source region and a drain region ([0166] and [0284]: source drain in layer 131) with a channel region therebetween, 
wherein the second transistor ([0174], [0254]-[0255]: Tr2) is over the first dielectric layer ([0256]: 105b); 
a second dielectric layer ([0264]: 107) over the second transistor; and 
a contact ([0162] and [0275]: 161a) coupled to the source region or the drain region (117a, 117b) of the first transistor (Tr1), 
wherein the contact comprises a metal ([0162] and [0164]: tungsten metal) having a sidewall that extends through both the first and second dielectric layers (the first and second dielectric layers 105b and 107). 
a first dielectric layer ([0126]: 105) over the first transistor ([0126]).
Yamazaki does not expressly teach 
a wire comprising a metal in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor;
a first dielectric layer over the wire;
a contact comprises a metal in contact with only a portion of the wire that is beyond the sidewall of the source region or the drain region of the first transistor. 
Sazaki teaches (e.g.. Fig. 4) an integrated circuit device structure comprising a source region ([0100]-[0101]: 73A) and a drain region ([0100]-[0101]: 73B) of a first transistor ([0100]-[0101]),
a wire ([0099]: wiring 15 is made of metal see, [0085]: copper (Cu) is metal) comprising a metal ([0099]: wiring 15 is made of a metal see, [0085]: copper (Cu) is metal) in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor ([0100]-[0101]: 73B);
a first dielectric layer ([0100]-[0101]: 77) over the wire;
a contact ([0122]: 63) comprises a conductive material in contact with only a portion of the wire (15) that is beyond the sidewall of the source region or the drain region (source 73A) of the first transistor ([0100]-[0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the wire comprising a metal in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor; a first dielectric layer over the wire; a contact comprises a conductive material in contact with only a portion of the wire that is beyond the sidewall of the source region or the drain region of the first transistor, as taught by Sasaki, for the benefit of increasing interconnection reliability by insuring the contact is in contact with the active layers without open regions.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 27: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,
wherein the sidewall is sloped and a first width of the contact within the second dielectric layer is larger than a second width of the contact within the first dielectric layer (Yamazaki: [0162], [0162] and [0275]: contact 161a is formed with a slope having a first width of the contact 161a within the second dielectric layer larger than a second width of the contact within the first dielectric layer).
Regarding claim 28: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends, 
Yamazaki as modified by Sasaki does not expressly teach that 
the contact is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor and is coupled to a first of the source region or the drain region of the first transistor, and wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor.
However, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach a contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor ([0140]: 161d is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor of second transistor Tr4) and is coupled to a first of the source region or the drain region of the first transistor ([0135]-[0136]: drain 127b of first transistor Tr3), and 
wherein the integrated circuit device structure further comprises a second contact ([0140]: 161c) that passes through a second of the source region or the drain region ([0137]: 143a part of the active source region) of the second transistor (Tr4) and lands on a second of the source region or the drain region of the first transistor ([0136]: 127a of first transistor Tr3).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki as modified by Sasaki, the contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor and is coupled to a first of the source region or the drain region of the first transistor, and wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor, as taught by Yamazaki for the benefit of allowing independent control of the transistors and thus increasing operation flexibility.
Regarding claim 29: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends, further comprising
 Yamazaki does not expressly teach a bonding layer and a semiconductor layer between the first and second dielectric layers, the bonding layer between the semiconductor layer and the first dielectric layer, and
wherein the contact extends through both the semiconductor layer and the bonding layer.
Sasaki teaches (e.g., Fig. 4) an integrated circuit device structure comprising 
a bonding layer ([0099]: 33) and a semiconductor layer ([0099]-[0100]: 71) between a first and a second dielectric layers ([0099]-[0100]: lower and upper layers 77 respectively), 
the bonding layer between the semiconductor layer and the first dielectric layer ([0099]-[0100], as shown in Fig. 4), and
wherein a contact ([0122]: 63) extends from the semiconductor layer to the bonding layer (33).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki, the bonding layer and a semiconductor layer between the first and second dielectric layers, the bonding layer between the semiconductor layer and the first dielectric layer, and wherein the contact extends from the semiconductor layer to the bonding layer, as taught by Sasaki, for the benefit of improving the adhesion be the upper transistor and the lower transistor while forming the interconnection structure and thus improve device reliability.
Regarding claim 30: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends,
wherein the contact is on a sidewall of the source region or the drain region of the second transistor (Yamazaki: [0153]: source or drain in 131 of second transistor Tr2) and on the source region or the drain region of the first transistor (Yamazaki: source region 117a of first transistor Tr1).
Regarding claim 31: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 30, on which this claim depends,
wherein the contact extends through the source region or the drain region of the second transistor (Yamazaki: [0153]: source or drain in 131 of second transistor Tr2).
Regarding claim 32: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 26, on which this claim depends, 
wherein the contact is a first contact (Yamazaki: [0162] and [0275]: 161a), the first contact is coupled with the source region of the first transistor (Yamazaki: source region 117a of first transistor Tr1),
the integrated circuit device structure further comprises a second contact (Yamazaki: [0162]-[0163] and [0172]: 161b) coupled with the drain region of the first transistor (Yamazaki: [0164]: drain region 117b of first transistor Tr1), and 
the second contact extends through both the first and second dielectric layers (Yamazaki: the first and second dielectric layers 105b and 107). 
Regarding claim 34: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
wherein the first transistor comprises a PMOS transistor (Yamazaki: [0284]: Tr1 comprises PMOS transistor) and the second transistor comprises a NMOS transistor (Yamazaki: [0286]: the second transistor Tr2 comprises NMOS transistor). 
Regarding claim 36: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
wherein the metal comprises at least one of copper, titanium, tantalum, aluminum, or palladium (Yamazaki: [0162]: metal layer of contact 161a comprises titanium). 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Sasaki et al. (US 2011/0095289 A1) applied above and further in view of Gonzalez (US 2002/0119640 A1).
Regarding claim 33: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends, 
Yamazaki does not expressly teach that the device further comprises a third contact coupled with the source region of the second transistor. 
Gonzalez teaches (e.g., Fig. 8) an integrated circuit device structure comprising a second transistor ([0040]-[0043]) comprising a second source region ([0043]: 628)
a third contact ([0041]: 654) coupled with the source region ([0043]: 628) of the second transistor ([0040]-[0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the device further comprises a third contact coupled with the source region of the second transistor, as taught by Gonzalez for the advantage of individually control the operation of upper transistor.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Sasaki et al. (US 2011/0095289 A1) applied above and further in view Kato et al. (US 4,939,568 A).
Regarding claim 35: Yamazaki and Sasaki teach the claim limitation of the integrated circuit device structure of claim 32, on which this claim depends.
Yamazaki does not expressly teach that the device further comprises a bonding layer between the first dielectric layer and the second transistor, and wherein the first contact extends through the bonding layer.
Kato teaches (e.g., Fig. 3) an integrated circuit device structure comprising a first dielectric (26), a second transistor (Col. 3, Lines 58-67: transistor in A.sub.2) and a first contact (Col. 4, Lines 10-15: #6a/7b).
Kato further teaches a bonding layer (Col.4, Lines 3-32: #29b; layer 29b is used to fix the two IC units together; this meets the requirement of bonding layer) between the first dielectric layer (Col. 3, Lines 58-67: #26) and the second transistor (Col. 3, Lines 58-67: transistor in A.sub.2), and wherein the first contact extends through the bonding layer (Col. 4, Lines 10-15: #6a/7b).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the bonding layer between the first dielectric layer and the second transistor and wherein the first contact extends through the bonding layer, as taught by Kato, for the advantage of increasing the bonding strength between the integrated circuits and thus improve device reliability.

Claims 37- 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Li et al. (US 2014/0264485 A1).
Regarding independent claim 37: Yamazaki teaches (e.g., Figs. 15-19) a system comprising:
a display subsystem ([0009]: display subsystem part of the system); 
a wireless communication interface; and 
an integrated circuit device, the integrated circuit device comprising: 
a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1) comprising a source region ([0184]: 117a) and a drain region ([0184]: 117b) with a channel region therebetween ([0186]: channel 119 between the source and drain); 
a first dielectric layer ([0256]: 105b) over the first transistor; 
a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) comprising a source region and a drain region ([0166] and [0284]: source drain in layer 131) with a channel region therebetween (the channel of a transistor, e.g. Tr2, is inherently between the source and drain regions), 
wherein the second transistor ([0174], [0254]-[0255]: Tr2) is over the first dielectric layer ([0256]: 105b);
a second dielectric layer ([0264]: 107) over the second transistor; and 
a contact ([0162] and [0275]: 161a) coupled with the source region (117a, 117b) of the first transistor (Tr1), 
wherein the contact (161a) comprises a sidewall ([0162] and [0275]) that extends from an upper surface of the second dielectric layer (107) to within the first dielectric layer (105b).
Yamazaki does not expressly teach a wireless communication interface,
a wire comprising a metal in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor;
a first dielectric layer over the wire;
a contact comprises a metal in contact with only a portion of the wire that is beyond the sidewall of the source region of the first transistor
However, in embodiment 7 Yamazaki teaches mobile phones ([0534]-[0536]); mobile phones have a wireless communication device and includes a wireless interface for the user.
Li teaches (e.g., Fig. 12) a system ([0086]-[0088]) comprising a display subsystem ([0088]: 1228),
Li further teaches a wireless communication interface ([0088]: the wireless controller 1240, the transceiver 1250, and the antenna 1242 represent a wireless interface that enables wireless communication by the communication device 1200).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the system device of Yamazaki, the wireless communication interface, as taught by Li, for the advantage of remotely interact with the device and communicate information to remote location for data exploitation.
Sazaki teaches (e.g.. Fig. 4) an integrated circuit device structure comprising a source region ([0100]-[0101]: 73A) and a drain region ([0100]-[0101]: 73B) of a first transistor ([0100]-[0101]),
a wire ([0099]: wiring 15 is made of metal see, [0085]: copper (Cu) is metal) comprising a metal ([0099]: wiring 15 is made of a metal see, [0085]: copper (Cu) is metal) in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor ([0100]-[0101]: 73B);
a first dielectric layer ([0100]-[0101]: 77) over the wire;
a contact ([0122]: 63) comprises a conductive material in contact with only a portion of the wire (15) that is beyond the sidewall of the source region or the drain region (source 73A) of the first transistor ([0100]-[0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the wire comprising a metal in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor; a first dielectric layer over the wire; a contact comprises a conductive material in contact with only a portion of the wire that is beyond the sidewall of the source region of the first transistor, as taught by Sasaki, for the benefit of increasing interconnection reliability by insuring the contact is in contact with the active layers without open regions.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 38: Yamazaki and Li teach the claim limitation of the system of claim 37, on which this claim depends,
wherein the sidewall is sloped and a first width of the contact in second dielectric layer is larger than a second width of the contact in the first dielectric layer (Yamazaki: [0162], [0162] and [0275]: contact 161a is formed with a slope having a first width of the contact 161a in the second dielectric layer larger than a second width of the contact in the first dielectric layer). 
Regarding claim 39: Yamazaki and Li teach the claim limitation of the system of claim 37, on which this claim depends,
wherein the contact is on the source region of the first transistor (Yamazaki: the contact 161a is on the source region 117a of the first transistor Tr1). 
Yamazaki as modified by Sasaki does not expressly teach that 
the contact is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor, and
wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor.
However, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach a contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor ([0140]: 161d is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor of second transistor Tr4),
wherein the integrated circuit device structure further comprises a second contact ([0140]: 161c) that passes through a second of the source region or the drain region ([0137]: 143a part of the active source region) of the second transistor (Tr4) and lands on a second of the source region or the drain region of the first transistor ([0136]: 127a of first transistor Tr3).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki as modified by Sasaki, the contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor and wherein the integrated circuit device structure further comprises a second contact that passes through a second of the source region or the drain region of the second transistor and lands on a second of the source region or the drain region of the first transistor, as taught by Yamazaki for the benefit of allowing independent control of the transistors and thus increasing operation flexibility.
Regarding claim 40: Yamazaki and Li teach the claim limitation of the system of claim 37, on which this claim depends.
Yamazaki does not expressly teach a bonding layer and a semiconductor layer between the first and second dielectric layers, the bonding layer between the semiconductor layer and the first dielectric layer, and
wherein the contact extends through both the semiconductor layer and the bonding layer.
Sasaki teaches (e.g., Fig. 4) an integrated circuit device structure comprising 
a bonding layer ([0099]: 33) and a semiconductor layer ([0099]-[0100]: 71) between a first and a second dielectric layers ([0099]-[0100]: lower and upper layers 77 respectively), 
the bonding layer between the semiconductor layer and the first dielectric layer ([0099]-[0100], as shown in Fig. 4), and
wherein a contact ([0122]: 63) extends from the semiconductor layer to the bonding layer (33).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki, the bonding layer and a semiconductor layer between the first and second dielectric layers, the bonding layer between the semiconductor layer and the first dielectric layer, and wherein the contact extends from the semiconductor layer to the bonding layer, as taught by Sasaki, for the benefit of improving the adhesion be the upper transistor and the lower transistor while forming the interconnection structure and thus improve device reliability.

Claims 41-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Gonzalez (US 2002/0119640 A1), Sasaki et al. (US 2011/0095289 A1) and Kato et al. (US 4,939,568 A).
Regarding independent claim 41: Yamazaki teaches (e.g., Figs. 3-19) a method of forming an integrated circuit device structure comprising: 
forming a first transistor ([0163], [0166], [0174], [0254]-[0255]: Tr1);
forming a first dielectric layer ([0256]: 105b) over the first transistor; 
forming a second transistor ([0163], [0166], [0174], [0254]-[0255]: Tr2) over the first dielectric layer; 
forming a second dielectric layer ([0264]: 107) over the second transistor; and 
forming a contact ([0162] and [0275]: 161a) coupled with a source region or a drain region of the first transistor ([0184]: source region 117a of transistor Tr1), 
wherein the contact comprises a sidewall that extends from within the second dielectric layer (107) to within the first dielectric layer (105b),
forming an opening ([0205]: 151a/151c) that lands upon only a portion of the source or drain region of the first transistor ([0205], [0261] and [0293]); and  depositing metal into the opening ([0162]: 161a/161c).
Yamazaki does not expressly teach
forming a wire comprising a metal in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor;
forming a first dielectric layer over the wire;
forming an opening that lands upon only a portion of the wire that is beyond the sidewall of the source region or the drain region of the first transistor; 
 Gonzalez teaches (e.g., Fig. 8) a method of forming an integrated circuit device structure comprising a contact ([0044]: 670),
Gonzalez further teaches that the contact comprises a continuous and  uninterrupted sidewall (Fig. 8, [0044]: the contact 670 comprises a straight sidewall).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the contact comprising a straight sidewall, for the benefit of using the first portion of the contact as an alignment structure, and while improving the conductive fill factor and avoid high aspect ratio trench issues.
Sazaki teaches (e.g.. Fig. 4) a method of forming an integrated circuit device structure comprising a source region ([0100]-[0101]: 73A) and a drain region ([0100]-[0101]: 73B) of a first transistor ([0100]-[0101]),
forming a wire ([0099]: wiring 15 is made of metal see, [0085]: copper (Cu) is metal) comprising a metal ([0099]: wiring 15 is made of a metal see, [0085]: copper (Cu) is metal) in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor ([0100]-[0101]: 73B);
forming a first dielectric layer ([0100]-[0101]: 77) over the wire;
forming a contact ([0122]: 63) comprising a conductive material in contact with only a portion of the wire (15) that is beyond the sidewall of the source region or the drain region (source 73A) of the first transistor ([0100]-[0101]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki, the wire comprising a metal in contact with, and extending laterally beyond a sidewall of, one of the source region or the drain region of the first transistor; a first dielectric layer over the wire; a contact comprises a conductive material in contact with only a portion of the wire that is beyond the sidewall of the source region or the drain region of the first transistor, as taught by Sasaki, for the benefit of increasing interconnection reliability by insuring the contact is in contact with the active layers without open regions.
Kato teaches (e.g., Figs. 3-4f) a method of forming an integrated circuit device structure comprising a first dielectric (29), a first transistor (Col. 7, Lines 29-45: transistor in A.sub.1), a second transistor (Col. 3, Lines 58-67 and Col. 7, Lines 29-45:: transistor in A.sub.2) and a first contact (Col. 4, Lines 10-15: #6a/7b) and a wire (Col. 8, Lines 38-47: 27) extending beyond the sidewall of a source region or a drain region of the first transistor (see annotated figs. 3 and 4g below).
forming an opening (Col. 5, Lines 42-51: 31a) that lands upon only a portion of the wire (Col. 5, Lines 42-51 and Col. 8, Lines 38-47: 27) that is beyond the sidewall of the source region or the drain region of the first transistor (see annotated Figure below; Col. 5, Lines 1-7 and Col. 8, Lines 38-47).


    PNG
    media_image1.png
    519
    1260
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    757
    1305
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Yamazaki as modified by Sasaki, the method of forming an opening that lands upon only a portion of the wire that is beyond the sidewall of the source region or the drain region of the first transistor, as taught by Kato, for the advantage of improving the contact area of the interconnection structure and avoid open circuit, and thus the integrated circuit reliability.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 42: Yamazaki, Gonzalez, Sasaki and Kato teach the claim limitation of the method of claim 41, on which this claim depends teach the claim limitation of the method of claim 41, on which this claim depends, 
wherein forming the contact comprises: 
anisotropically etching (Yamazaki: [0180] and [0206]) an opening through the second dielectric layer and the first dielectric layer (Yamazaki: [0180] and [0206]) to expose a layer (Yamazaki: Fig. 19: layer below insulating layer 105b) over a source or a drain (Yamazaki: [0184]: source 117a)  of the first transistor (Yamazaki: Tr1); 
removing the layer (Yamazaki: Fig. 19: layer below insulating layer 105b); and filling the opening with metal (Yamazaki: [0162], [0164] and [0275]: 161a includes tungsten metal).
Yamazaki as modified by Gonzalez does teach the method of exposing the wire (Kato: Col. 5, Lines 42-51 and Col. 8, Lines 38-47: 27).
Regarding claim 44: Yamazaki, Gonzalez, Sasaki and Kato teach the claim limitation of the method of claim 41, on which this claim depends, wherein forming the contact comprises:
Yamazaki does not expressly teach creating an opening laterally spaced apart from a source or a drain of the second transistor; and filling the opening with metal 
However, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach a contact being a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor ([0140]: 161d is a first contact that is laterally spaced apart from a first of the source region or the drain region of the second transistor of second transistor Tr4) and is coupled to a first of the source region or the drain region of the first transistor ([0135]-[0136]: drain 127b of first transistor Tr3), and filling the opening with metal (Yamazaki: [0242]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the integrated circuit device structure of Yamazaki as modified by Sasaki, the method comprising creating an opening laterally spaced apart from a source or a drain of the second transistor; and filling the opening with metal, as taught by Yamazaki for the benefit of allowing independent control of the transistors and thus increasing operation flexibility.
Regarding claim 45: Yamazaki, Gonzalez, Sasaki and Kato teach the claim limitation of the method of claim 41, on which this claim depends,
further comprising forming a second contact (Yamazaki: [0130], [0140], [0162]-[0163] and [0172]: 161a/161c) in direct contact with the source region or the drain region of both the first transistor (Yamazaki: [0164]: drain region 117b of first transistor Tr1/Tr3) and the second transistor ([0135] and [0140]: Tr4), 
wherein the second contact (Yamazaki: 161c) comprises a continuous sidewall that extends through the source region or drain region of the second transistor (Tr4) to within the first dielectric layer (Yamazaki: 105b).
Alternatively, the integrated circuit of region 100b in Fig. 1 of Yamazaki does teach 
forming a second contact ([0140]: 161c) in direct contact with a source region or a drain region of both the first transistor ([0135]-[0137]: Tr3) and the second transistor ([0140]: second transistor Tr4) and is coupled to a first of the source region or the drain region of the first transistor ([0135]-[0136]: drain 127b of first transistor Tr3), and 
wherein the integrated circuit device structure further comprises a second contact ([0140]: 161c) comprising a continuous sidewall that extends from an upper surface of the second dielectric layer (as shown in Fig. 18; [0126]: 107), through the source region or the drain region ([0137]: 143a part of the active source region) of the second transistor (as shown in Fig. 18; [0137]: Tr4), and to within the first dielectric layer ([0131]: 105)
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2015/0348909 A1) in view of Gonzalez (US 2002/0119640 A1), Sasaki et al. (US 2011/0095289 A1) and Kato et al. (US 4,939,568 A) as applied above and further in view of Kanakasabapathy et al. (US 2012/0205727 A1).
Regarding claim 43: Yamazaki, Gonzalez Sasaki and Kato teach the claim limitation of the method of claim 41, on which this claim depends, wherein forming the contact comprises: 
drilling or etching an opening (Yamazaki: [0180] and [0206]: the drilling or etching is performed using an anisotropic process; the hole is in vertical direction and unidirectional) through the second dielectric layer and the first dielectric layer (Yamazaki: [0180] and [0206]) to expose a metal coupled (Yamazaki: [0164]: 118a) with a source or a drain of the first transistor (Yamazaki: [0184]: source 117a or first transistor Tr1); and filling the opening with metal (Yamazaki: [0162]-[0163]: 161a comprises metal). 
Yamazaki as modified by Gonzalez Sasaki and Kato does teach laser drilling an opening.
Kanakasabapathy teaches (e.g., Figs. 1-8, [0018]) a method comprising etch an opening ([0061]) using an anisotropic etching drilling process ([0061]),
Kanakasabapathy further teaches etching an opening using laser drilling ([0061]: laser drilling is disclosed as a suitable etching process).
Note: that Kanakasabapathy teaches removing an etch stop layer 60’ ([0061]-[0062] and [0070]).
It would have been obvious to laser drilling because all the claimed elements (the second dielectric layer and the first dielectric layer, the source or the drain of the first transistor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as semiconductor material and insulator layers, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yamazaki as modified by Gonzalez, the method of laser drilling an opening, as taught by Kanakasabapathy, for the advantage of facilitating the etching of high aspect ratio trenches in a shorter time, and thus increase manufacturing throughput.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-45 have been considered but are moot because the new ground of rejection does not rely solely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (e.g., Fig. 20) reference (US 2009/0051046 A1) and Law et al. teaches (e.g., Fig. 5) reference (US 2010/0225002 A1) teach a first contact, a second contact and a third contact coupled with the source region of the second transistor, as claimed on claim 33. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826